Citation Nr: 0735238	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to an initial disability rating higher than 
30 percent for Crohn's disease.

3.  Entitlement to an effective date earlier than August 1, 
2003, for the award of a total disability rating for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claim for service connection for anxiety, granted service 
connection and awarded a 30 percent disability rating for 
Crohn's disease, effective November 9, 1993, and granted a 
TDIU rating, effective August 1, 2003.  The veteran testified 
before the Board in November 1996 and July 2007.


FINDINGS OF FACT

1.  In a February 2005 statement, the veteran withdrew his 
appeal concerning entitlement to service connection for 
anxiety.

2.  For the entire time on appeal (with the exception of the 
periods in which a temporary total rating was assigned), the 
veteran's Crohn's disease has been manifested by numerous 
attacks or flare ups with malnutrition.  It has never been in 
remission.  It has not, however, been productive of anemia, 
marked malnutrition, and general debility, or by serious 
complications such as liver abscesses.

3.  The veteran met the 60 percent schedular criteria of 
38 C.F.R. § 4.16(a) for a TDIU in November 1993 when the 
Board, by this decision, granted a 60 percent rating for 
Crohn's disease, effective November 9, 1993, and was 
precluded from gainful employment due to service connected 
disabilities as of that time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for anxiety 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

2.  For the periods from November 9, 1993, to September 28, 
1996; December 1, 1996, to November 15, 2006; and since 
February 1, 2007, the criteria for a 60 percent rating, but 
not greater, for Crohn's disease have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.114, Diagnostic Codes (DC) 7323 (2000 and 2007).

3.  The criteria for an earlier effective date of November 9, 
1993, for the award of a TDIU rating have been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In February 1995, the veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to 
service connection for anxiety, as identified in the December 
1994 statement of the case.  

In a February 2005 written statement, the veteran stated that 
he was withdrawing the appeal as to the issue of entitlement 
to service connection for anxiety.  The Board finds that the 
veteran's written statement indicating his intention to 
withdraw the appeal as to this issues satisfies the 
requirements for the withdrawal of a substantive appeal.  

As the veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for anxiety, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.  Accordingly, the issue 
of entitlement to service connection for anxiety is 
dismissed.

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in this case the veteran timely appealed the rating 
initially assigned for his disability on the original grant 
of service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2007).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The veteran has been diagnosed with Crohn's disease, a 
disability manifested by gastrointestinal distress primarily 
involving severe abdominal pain and diarrhea.  These symptoms 
have been determined to most closely approximate ulcerative 
colitis.  The RO accordingly evaluated his disorder under DC 
7399-7323.  The first diagnostic code cited most closely 
identifies the part, or the system, of the body involved, in 
this case, the digestive system, and the diagnostic code that 
follows the hyphen identifies the residual condition, in this 
case ulcerative colitis.  38 C.F.R. § 4.27 (2007).  The Board 
can identify no more appropriate diagnostic code and the 
veteran has not identified one.  See Butts v. Brown, 5 Vet. 
App. 532 (1993).  Accordingly, the Board will proceed with an 
analysis of the veteran's disability under this diagnostic 
code.

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no substantive changes to 
DC 7323.  Diagnostic Code 7323, under both the previous and 
revised versions, provides that a 30 percent rating is 
warranted for moderately severe disability with frequent 
exacerbations.  A 60 percent rating is warranted for severe 
disability manifested by numerous attacks per year and 
malnutrition, with only fair health during remissions.  A 
maximum 100 percent disability rating is warranted for 
pronounced disability resulting in marked malnutrition, 
anemia, and general debility, or with serious complications, 
such as liver abscesses.  38 C.F.R. § 4.114 DC 7323 (2000 and 
2007).  

The veteran's Crohn's disease has been rated as 30 percent 
disabling for the periods from November 9, 1993, to September 
28, 1996; December 1, 1996, to November 15, 2006; and since 
February 1, 2007.  He asserts that he is entitled to higher 
ratings for each of these periods.  

By way of clarification, the Board notes that the veteran was 
hospitalized for treatment of Crohn's disease from September 
29, 1996, to November 30, 1996, and from November 16, 2006, 
to January 31, 2007.  The RO granted a 100 percent rating 
(for each period of hospitalization), effective September 29, 
1996, to November 30, 1996, and from November 16, 2006, to 
January 31, 2007.  38 C.F.R. § 4.29.  Those ratings are not 
on appeal.  Nonetheless, the 100 percent rating in effect 
during these periods is the maximum rating possible under all 
potentially applicable rating criteria.  The veteran cannot 
be awarded more than 100 percent under schedular criteria at 
any given time.  38 C.F.R. § 4.130.

The Board thus turns to the various periods under 
consideration.

VA and private treatment records dated from November 1992 to 
December 2006 show treatment for disorders including Crohn's 
disease.  The veteran consistently reported experiencing 
daily abdominal cramping and between 5 and 20 episodes of 
diarrhea per day.  He additionally experienced occasional 
incontinence and anal seepage, frequently at night.  He 
reported that he only occasionally experienced nausea.  These 
records, incidentally, also demonstrate that the veteran 
frequently had to leave to use the restroom mid-appointment 
as a result of Crohn's disease.  Treatment records also 
reflect that the veteran's weight progressively increased, 
initially secondary to use of the steroid Prednisone.  
Records dated as early as July 1992, however, show that the 
veteran was prescribed vitamin B12 as a result of B12 
deficiency secondary to Crohn's disease.  Additionally, 
records show that he had calcium malabsorption secondary to 
Crohn's disease.  He was also prescribed vitamin D and folic 
acid as a result of malnutrition secondary to Crohn's 
disease.  These records, do not, however, demonstrate that 
the veteran had anemia as result of his Crohn's disease.  
Indeed, the veteran was consistently found to not be anemic.

The veteran's Crohn's disease was consistently described by 
treating physicians as being difficult to manage.  "Round-
the-clock" diarrhea was noted to persist, despite numerous 
medications and various methods of treatment.  Steroids had 
little effect in controlling his diarrhea.  He was started on 
Remicade infusions in 1999 and again in October 2001, which 
reduced his bowel movements from approximately 20 to 
approximately 10 per day.  In January 2002, the veteran was 
prescribed opium tincture in effort to gain greater control 
over his Crohn's disease.  Subsequent records demonstrate 
that the veteran experienced approximately 6 episodes of 
diarrhea per day.  Records dated in March 2002 show that the 
number of episodes of diarrhea increased to approximately 15 
per day if the veteran did not use the opium tincture.  Even 
with the use of the opium, however, records dated in January 
2004 note that he was only able to obtain partial relief of 
symptoms associated with Crohn's disease.  In mid-2003, the 
veteran relocated to the Philippines.  Treatment records 
dated in July 2003 and thereafter demonstrate that because 
opium tincture may not be prescribed in the Philippines, if 
he runs out of the supply that he obtains in the United 
States, the daily episodes of diarrhea increase to more than 
15.  Finally, these records show that the veteran has been 
unemployed since January 1993, with the exception of one 
unsuccessful attempt to work on a part-time basis, as a 
result of Crohn's disease.  A February 1993 letter from the 
veteran's physician to his employer stated that the veteran 
had Crohn's disease and was currently disabled as a result of 
extreme tiredness and severe diarrhea.  The physician noted 
that the veteran's prognosis was uncertain, and that he may 
eventually be able to return to work, but noted also that the 
veteran may not again be able to return to work.

The veteran underwent VA examination for Crohn's disease in 
March 1994, December 1999, June 2003, July 2004, and July 
2006.  On examination in March 1994, the veteran reported 
that he had been unemployed since January 1993 as a result of 
medical problems.  His current complaints included abdominal 
cramping with 10 to 12 episodes of diarrhea per day, for 
which he was on multiple medications.  The diagnosis was 
Crohn's disease with mildly inflamed colonic mucosa, 
confirmed by February 1993 biopsy.  

In the December 1999 report of examination, the examiner 
noted that the severity of the veteran's Crohn's disease was 
such that the veteran had undergone resection of the small 
bowel in September 1996.  He had been treated with standard 
medications for inflammatory bowel disease, including 
Sulfasalazine and Mercaptopurine, with only fair relief.  He 
had also been placed on a potent immunosuppressant, with only 
fair relief.  Because of continued complaints, the veteran 
had been placed on infliximab (Remicade), which was an 
antibody against tumor necrosis factor.  This medication had 
produced a reasonable response in the veteran.  The veteran 
was diagnosed with active Crohn's disease that was currently 
difficult to manage.

The veteran next underwent examination in June 2003.  After 
reviewing the veteran's claims file, the examiner noted in 
the report of examination that the veteran's Crohn's disease 
had never been in remission.  He had had as little as 6 to 8 
episodes of diarrhea daily, with a typical average of 12 per 
day, and a maximum of 25.  It had been unpredictable prior to 
each urge for a bowel movement as to whether he would be 
incontinent.  The urge followed by the bowel movement could 
be as short as one minute before he must sit on the toilet, 
or as much as 3 to 5 minutes before he had to defecate.  Any 
delay in sitting on the toilet caused liquid stool to ooze 
out of his rectum.  One year ago, opium had been added to his 
regimen, which resulted in slowing the motility within the 
bowel and decreasing the liquid nature of the stool such that 
his bowel movements were now slightly formed.  Additionally, 
Remicade had resolved the chronic leaking rectal fistulas.  
If fistulas occurred at the rectal orifice, they now healed 
rapidly as a result of the Remicade.  The veteran's current 
complaints also included minimal abdominal cramping.

A review of the veteran's records also revealed that he had 
gained 40 to 60 pounds of weight from a baseline of 200 to 
220 pounds, the latter reportedly his normal weight range of 
adult life until he started steroid therapy for the treatment 
of Crohn's disease.  

Examination resulted in a diagnosis of Crohn's disease with 
decreased symptoms and better control of diarrhea over the 
past year since beginning opium therapy, and healed chronic 
fistulas with Remicade.  The examiner determined that the 
veteran's Crohn's disease did not currently have a direct 
impact on his employability.  His current functional 
impairment was primarily related to his active cardiac 
condition, the onset of which had been exacerbated as a 
result of the steroid therapy prescribed for Crohn's disease.

On examination in July 2004, the veteran reported that he was 
currently experiencing a minimum of 12 bowel movements every 
six hours, with more than 20 per day.  He described the 
stools as watery, with mucus, no blood streaks, and with 
occasional crampy abdominal discomfort.  He reported no 
trouble with fistulas.  Examination resulted in a diagnosis 
of Crohn's disease with colitis.  Laboratory testing 
demonstrated that the veteran was not anemic.  The examiner 
opined that the veteran was still capable of performing jobs 
that were supervisory in nature.

Finally, on examination in July 2006, the veteran reported 
that he was incapacitated as a result of Crohn's disease four 
or more times per year.  He denied experiencing nausea, 
vomiting, or abdominal distention.  His current complaints 
included numerous daily episodes of diarrhea with abdominal 
pain, that were more frequent if Remicade infusions were 
delayed.  The examiner found no evidence of significant 
weight loss, malnutrition, or anemia.  The veteran was 
diagnosed with Crohn's disease that moderately impaired his 
daily functioning as a result of frequent bouts of diarrhea 
that required him to use the restroom.

In July 2007 testimony before the Board, the veteran reported 
that he continued to experience numerous episodes of diarrhea 
per day, which increased in severity and frequency if he ran 
out of the opium which he was unable to obtain in the 
Philippines.  He additionally reported experiencing 
incontinence.  He stated that he had not been able to work 
since January 1993 as a result of his Crohn's disease.

Based upon the veteran's treatment records and VA 
examinations, the Board finds, excluding the periods during 
which the veteran had a temporary total disability rating, 
that since November 9, 1993, when service connection became 
effective, the veteran's disability has most nearly 
approximated a disability under DC 7323 that is severe in 
nature, entitling him to a 60 percent disability rating, but 
no more.  The veteran's symptomatology does not more closely 
approximate a pronounced disorder.  The veteran's Crohn's 
disease has been manifested by numerous attacks or flare ups 
with malnutrition.  It has never been in remission.  It has 
not, however, been productive of anemia, marked malnutrition, 
general debility, or serious complications such as liver 
abscesses, as is required for a higher rating of 100 percent.  
Despite recent signs of improvement, the evidence continues 
to demonstrate malnutrition secondary to Crohn's disease.  
Accordingly, the Board finds that the veteran is entitled to 
a higher rating of 60 percent, for each of the periods under 
appeal.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds that the weight of the credible 
evidence shows that the veteran's service-connected abdominal 
disability has continuously warranted a 60 percent rating 
since November 9, 1993 (excluding the periods during which a 
100 percent rating was in effect).  The benefit-of-the-doubt 
rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Earlier Effective Date

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a) 
(2007).

The veteran was awarded a TDIU rating, effective August 1, 
2003, the same date that the veteran was awarded a 10 percent 
disability rating for his service-connected coronary artery 
disease.  At the time the TDIU rating was awarded, August 1, 
2003, was the earliest date of evidence showing an increase 
in the veteran's disability, such that he met the percentage 
criteria of 38 C.F.R. § 4.16(a) for consideration for a TDIU 
rating.  By this decision, however, the Board has awarded a 
60 percent disability rating for the veteran's service-
connected Crohn's disease, effective November 9, 1993.  The 
effective date of this award renders the veteran eligible for 
consideration of a TDIU rating as of November 9, 1993, as the 
veteran met the percentage criteria outlined 38 C.F.R. § 
4.16(a) as of that date.  The RO awarded the veteran a TDIU 
rating based upon a claim for a TDIU rating filed in July 
2003.  The veteran's factual entitlement to a TDIU rating 
therefore cannot be prior to July 2003 unless the veteran 
filed an earlier claim for a TDIU rating.  In this regard, 
the Board finds that a claim for a TDIU rating was raised by 
the evidence of record at the time the veteran filed his 
formal claim for service connection on November 9, 1993.  On 
his November 9, 1993 application, the veteran indicated that 
he had not worked in the past year.  Additionally, in January 
1994 the veteran submitted treatment records dated in 
February and March 1993 demonstrating that the veteran was on 
disability from work as a result of his Crohn's disease.  The 
Board construes the November 9, 1993, application as a formal 
claim given the requirement that VA must consider a TDIU 
rating when a claimant seeks the highest possible rating for 
a service-connected disability and submits evidence of 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(noting that Congress has mandated that VA fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits).  

Because the record reflects that the veteran has been 
unemployed as a result of Crohn's disease since January 1993, 
as demonstrated by the February 1993 letter from the 
veteran's physician and in numerous records of treatment, the 
Board finds that the veteran met the criteria for a TDIU 
rating as of November 9, 1993.  He was not working at that 
time and has not worked substantially gainful employement 
since that date.  The evidence shows that his inability to 
work has been due to his service-connected Crohn's disease.  
Thus, the question now before the Board is whether the 
veteran was entitled to a TDIU rating prior to November 9, 
1993.

Prior to November 9, 1993, the veteran was not service-
connected for any disability.  Accordingly, the Board finds 
that a TDIU is not warranted prior to November 9, 1993.  In 
the absence of service-connected disabilities, a veteran 
cannot have individual unemployability by reason of service-
connected disabilities.  38 C.F.R. § 4.16.  

In sum, the Board has determined that the veteran is legally 
entitled to an earlier effective date of November 1, 1993, 
for the award of a TDIU rating.  The benefit-of-the-doubt 
rule has been considered in rendering this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In February 2002, and several times thereafter, the RO 
provided compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with November 
2006 and April 2007 re-adjudication of the claims by the RO 
subsequent to receipt of the required notice.  

The RO has also, in a September 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim for an increased 
rating. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

The appeal concerning the issue of entitlement to service 
connection for anxiety is dismissed without prejudice.

A 60 percent disability rating, but no more, for Crohn's 
disease is granted for the periods from November 9, 1993, to 
September 28, 1996; December 1, 1996, to November 15, 2006; 
and since February 1, 2007. 

An earlier effective date of November 9, 1993, for the award 
of a TDIU rating is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


